Exhibit 10.26

The following is a composite copy of the Noble Corporation 1991 Stock Option and
Restricted Stock Plan as amended
through December 31, 2008

NOBLE CORPORATION
1991 STOCK OPTION AND RESTRICTED STOCK PLAN

SECTION 1. PURPOSE

The purpose of this Plan is to assist the Company in attracting and retaining,
as officers and key employees of the Company and its Affiliates, persons of
training, experience and ability and to furnish additional incentive to such
persons by encouraging them to become owners of Shares of the Company, by
granting to such persons Incentive Options, Nonqualified Options, Restricted
Stock, or any combination of the foregoing.

SECTION 2. DEFINITIONS

Unless the context otherwise requires, the following words as used herein shall
have the following meanings:

(a) “Affiliate” means any corporation (other than the Company) in any unbroken
chain of corporations (i) beginning with the Company if, at the time of the
granting of the Option or award of Restricted Stock, each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
50 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain, or (ii) ending with the Company if,
at the time of the granting of the Option or award of Restricted Stock, each of
the corporations, other than the Company, owns stock possessing 50 percent or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

(b) “Agreement” means the written agreement (i) between the Company and the
Optionee evidencing the Option and any SARs that relate to such Option granted
by the Company and the understanding of the parties with respect thereto or
(ii) between the Company and a recipient of Restricted Stock evidencing the
restrictions, terms and conditions applicable to such award of Restricted Stock
and the understanding of the parties with respect thereto.

(c) “Board” means the Board of Directors of the Company as the same may be
constituted from time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Committee provided for in Section 3 of the Plan as the
same may be constituted from time to time.

(f) “Company” means Noble Corporation, a Cayman Islands exempted company limited
by shares.

1

 

1



--------------------------------------------------------------------------------



 



(g) “Corporate Transaction” shall have the meaning as defined in Section 8 of
the Plan.

(h) “Disability” means the termination of an employee’s employment with the
Company or an Affiliate because of a medically determinable physical or mental
impairment (i) that prevents the employee from performing his or her employment
duties in a satisfactory manner and is expected either to result in death or to
last for a continuous period of not less than twelve months as determined by the
Committee, or (ii) for which the employee is eligible to receive disability
income benefits under a long-term disability insurance plan maintained by the
Company or an Affiliate.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Fair Market Value” means if a Share is listed or admitted to trading on a
securities exchange registered under the Exchange Act, the Fair Market Value per
Share shall be the average of the reported high and low sales price on the date
in question (or if there was no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal securities
exchange on which such Share is listed or admitted to trading, or if a Share is
not listed or admitted to trading on any such exchange but is listed as a
national market security on the National Association of Securities Dealers, Inc.
Automated Quotation System (“NASDAQ”) or any similar system then in use, the
Fair Market Value per Share shall be the average of the reported high and low
sales price on the date in question (or if there was no reported sale on such
date, on the last preceding date on which any reported sale occurred) on such
system, or if a Share is not listed or admitted to trading on any such exchange
and is not listed on a national security market on NASDAQ but is quoted on
NASDAQ or any similar system then in use, the Fair Market Value per Share shall
be the average of the closing high bid and low asked quotations on such system
for such Share on the date in question. For purposes of valuing Shares to be
made subject to Incentive Options, the Fair Market Value per Share shall be
determined without regard to any restriction other than one which, by its terms,
will never lapse.

(k) “Incentive Option” means an Option that is intended to satisfy the
requirements of Section 422(b) of the Code and Section 17 of the Plan.

(l) “Non-Employee Director” means a director of the Company who satisfies the
definition thereof under Rule 16b-3 promulgated under the Exchange Act.

(m) “Nonqualified Option” means an Option that does not qualify as a statutory
stock option under Section 422 or 423 of the Code.

(n) “Option” means an option to purchase one or more Shares granted under and
pursuant to the Plan. Such Option may be either an Incentive Option or a
Nonqualified Option.

(o) “Optionee” means a person who has been granted an Option and who has
executed an Agreement with the Company.

2

 

2



--------------------------------------------------------------------------------



 



(p) “Outside Director” means a director of the Company who is an outside
director within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.

(q) “Plan” means this Noble Corporation 1991 Stock Option and Restricted Stock
Plan, as amended.

(r) “Restricted Stock” means Shares issued or transferred pursuant to Section 20
of the Plan.

(s) “Retirement” means the termination of an employee’s employment with the
Company or an Affiliate for any reason (other than death, Disability or
termination on account of fraud, dishonesty or other acts detrimental to the
interests of the Company or an Affiliate) on or after the date as of which the
sum of such employee’s age and the number of such employee’s years of continuous
service with the Company and its Affiliates (including continuous service with a
predecessor employer that is taken into account pursuant to an acquisition
agreement) equals or exceeds 60.

(t) “SARs” means stock appreciation rights granted pursuant to Section 7 of the
Plan.

(u) “Securities Act” means the Securities Act of 1933, as amended.

(v) “Share” means a share of the Company’s present ordinary shares, par value
US$0.10 per share, and any share or shares of capital securities or other
securities of the Company hereafter issued or issuable in respect of or in
substitution or exchange for each such present share. Such Shares may be
unissued or reacquired Shares, as the Board, in its sole and absolute
discretion, shall from time to time determine.

(w) “Immediate Family Members” means the spouse, former spouse, children
(including stepchildren) or grandchildren of an individual.”

SECTION 3. ADMINISTRATION

The Plan shall be administered by, and the decisions concerning the Plan shall
be made solely by, a Committee of two or more directors of the Company, all of
whom are (a) Non-Employee Directors and (b) Outside Directors. Each member of
the Committee shall be appointed by and shall serve at the pleasure of the
Board. The Board shall have the sole continuing authority to appoint members of
the Committee. In making grants or awards, the Committee shall take into
consideration the contribution the person has made or may make to the success of
the Company or its Affiliates and such other considerations as the Board may
from time to time specify.

The Committee shall elect one of its members as its chairman and shall hold its
meetings at such times and places as it may determine. A majority of the members
of the Committee shall constitute a quorum. All decisions and determinations of
the Committee shall be made by the majority vote or decision of the members
present at any meeting at which a quorum is present; provided, however, that any
decision or determination reduced to writing and signed by all members of the
Committee shall be as fully effective as if it had been made by a majority vote
or decision at a meeting duly called and held. The Committee may appoint a
secretary (who need not be a member of the Committee) who shall keep minutes of
its meetings. The Committee may make any rules and regulations for the conduct
of its business that are not inconsistent with the express provisions of the
Plan, the articles of association or memorandum of association of the Company or
any resolutions of the Board.

3

 

3



--------------------------------------------------------------------------------



 



All questions of interpretation or application of the Plan, or of a grant of an
Option and any SARs that relate to such Option or an award of Restricted Stock,
including questions of interpretation or application of an Agreement, shall be
subject to the determination of the Committee, which determination shall be
final and binding upon all parties.

Subject to the express provisions of the Plan, the Committee shall have the
authority, in its sole and absolute discretion, (a) to adopt, amend or rescind
administrative and interpretive rules and regulations relating to the Plan;
(b) to construe the Plan; (c) to make all other determinations necessary or
advisable for administering the Plan; (d) to determine the terms and provisions
of the respective Agreements (which need not be identical), including provisions
defining or otherwise relating to (i) the term and the period or periods and
extent of exercisability of the Options, (ii) the extent to which the
transferability of Shares issued upon exercise of Options or any SARs that
relate to such Options is restricted, (iii) the effect of termination of
employment upon the exercisability of the Options, and (iv) the effect of
approved leaves of absence (consistent with any applicable regulations of the
Internal Revenue Service) upon the exercisability of such Options; (e) subject
to Sections 9 and 11 of the Plan, to accelerate, for any reason, regardless of
whether the Agreement so provides, the time of exercisability of any Option and
any SARs that relate to such Option that have been granted or the time of the
lapsing of restrictions on Restricted Stock; (f) to construe the respective
Agreements; and (g) to exercise the powers conferred on the Committee under the
Plan. The Board may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent it shall deem
expedient to carry it into effect, and it shall be the sole and final judge of
such expediency. The determinations of the Committee or Board, as the case may
be, on the matters referred to in this Section 3 shall be final and conclusive.

SECTION 4. SHARES SUBJECT TO THE PLAN

(a) The total number of Shares that may be purchased pursuant to Options, issued
or transferred pursuant to the exercise of SARs or awarded as Restricted Stock
shall not exceed 20,700,000 in the aggregate, and the total number of shares for
which Options and SARs may be granted, and which may be awarded as Restricted
Stock, to any one person during any continuous five-year period shall not exceed
1,500,000 in the aggregate; provided that each such maximum number of shares
shall be increased or decreased as provided in Section 13 of the Plan.

(b) At any time and from time to time after the Plan takes effect, the
Committee, pursuant to the provisions herein set forth, may grant Options and
any SARs that relate to such Options and award Restricted Stock until the
maximum number of Shares shall be exhausted or the Plan shall be sooner
terminated; provided, however, that no Incentive Option and any SARs that relate
to such Option shall be granted after January 29, 2007.

4

 

4



--------------------------------------------------------------------------------



 



(c) Shares subject to an Option that expires or terminates prior to exercise and
Shares that had been previously awarded as Restricted Stock that have since been
forfeited shall be available for further grant of Options or award as Restricted
Stock. No Option shall be granted and no Restricted Stock shall be awarded if
the number of Shares for which Options have been granted and which pursuant to
this Section are not again available for Option grant, plus the number of Shares
that have been awarded as Restricted Stock, would, if such Option were granted
or such Restricted Stock were awarded, exceed 20,700,000.

(d) Any Shares withheld pursuant to Section 19(c) of the Plan shall not be
available after such withholding for being optioned or awarded pursuant to the
provisions hereof.

SECTION 5. ELIGIBILITY

The persons who shall be eligible to receive grants of Options and any SARs that
relate to such Options, and to receive awards of Restricted Stock, shall be
regular salaried officers or other employees of the Company or one or more of
its Affiliates.

SECTION 6. GRANT OF OPTIONS

(a) From time to time while the Plan is in effect, the Committee may, in its
sole and absolute discretion, select from among the persons eligible to receive
a grant of Options under the Plan (including persons who have already received
such grants of Options) such one or more of them as in the opinion of the
Committee should be granted Options. The Committee shall thereupon, likewise in
its sole and absolute discretion, determine the number of Shares to be allotted
for option to each person so selected.

(b) Each person shall enter into an Agreement with the Company, in such form as
the Committee may prescribe, setting forth the terms and conditions of the
Option, whereupon such person shall become a participant in the Plan. In the
event a person is granted both or one or more Incentive Options and one or more
Nonqualified Options, such grants shall be evidenced by separate Agreements, one
for each Incentive Option grant and one for each Nonqualified Option grant.

(c) Each Agreement that includes SARs in addition to an Option shall comply with
the provisions of Section 7 of the Plan.

SECTION 7. GRANT OF SARS

The Committee may from time to time grant SARs in conjunction with all or any
portion of any Option either (i) at the time of the initial Option grant (not
including any subsequent modification that may be treated as a new grant of an
Incentive Option for purposes of Section 424(h) of the Code) or (ii) with
respect to Nonqualified Options, at any time after the initial Option grant
while the Nonqualified Option is still outstanding. SARs shall not be granted
other than in conjunction with an Option granted hereunder.

5

 

5



--------------------------------------------------------------------------------



 



SARs granted hereunder shall comply with the following conditions and also with
the terms of the Agreement governing the Option in conjunction with which they
are granted:

(a) The SAR shall expire no later than the expiration of the underlying Option.

(b) Upon the exercise of an SAR, the Optionee shall be entitled to receive
payment equal to the excess of the aggregate Fair Market Value of the Shares
with respect to which the SAR is then being exercised (determined as of the date
of such exercise) over the aggregate purchase price of such Shares as provided
in the related Option. Payment may be made in Shares, valued at their Fair
Market Value on the date of exercise, or in cash, or partly in Shares and partly
in cash, as determined by the Committee in its sole and absolute discretion.

(c) SARs shall be exercisable (i) only at such time or times and only to the
extent that the Option to which they relate shall be exercisable, (ii) only when
the Fair Market Value of the Shares subject to the related Option exceeds the
purchase price of the Shares as provided in the related Option, and (iii) only
upon surrender of the related Option or any portion thereof with respect to the
Shares for which the SARs are then being exercised.

(d) Upon exercise of an SAR, a corresponding number of Shares subject to option
under the related Option shall be canceled. Such canceled Shares shall be
charged against the Shares reserved for the Plan, as provided in Section 4 of
the Plan, as if the Option had been exercised to such extent and shall not be
available for future Option grants or Restricted Stock awards hereunder.

SECTION 8. OPTION PRICE

The option price for each Share covered by an Incentive Option or a Nonqualified
Option shall be equal to the Fair Market Value of such Share at the time such
Option is granted. Notwithstanding the preceding, if the Company or an Affiliate
agrees to substitute a new Option under the Plan for an old Option, or to assume
an old Option, by reason of a corporate merger, amalgamation, consolidation,
acquisition of property or shares, separation, reorganization, or liquidation
(any of such events being referred to herein as a “Corporate Transaction”), the
option price of the Shares covered by each such new Option or assumed Option may
be other than the Fair Market Value of the Shares at the time the Option is
granted as determined by reference to a formula, established at the time of the
Corporate Transaction, which will give effect to such substitution or
assumption, provided, however, that in all events the requirements of Treas.
Reg. §1.424-1 (without regard to the requirement described in §1.424-1(a)(2))
shall be satisfied. In the case of an Incentive Option, in the event of a
conflict between the terms of this Section 8 and the above cited statute,
regulations and rulings, or in the event of an omission in this Section 8 of a
provision required by said laws, the latter shall control in all respects and
are hereby incorporated herein by reference as if set out at length.

6

 

6



--------------------------------------------------------------------------------



 



SECTION 9. OPTION PERIOD AND TERMS OF EXERCISE

(a) Each Option shall be exercisable during such period of time as the Committee
may specify, but in no event for longer than 10 years from the date when the
Option is granted; provided, however, that

(i) All rights to exercise an Option and any SARs that relate to such Option
shall, subject to the provisions of subsection (b) of this Section 9, terminate
six months after the date the Optionee ceases to be employed by at least one of
the employers in the group of employers consisting of the Company and its
Affiliates, for any reason other than death, Disability or Retirement, except
that, in the event of the termination of employment of the Optionee on account
of fraud, dishonesty or other acts detrimental to the interests of the Company
or an Affiliate, the Option and any SARs that relate to such Option shall
thereafter be null and void for all purposes. Employment shall not be deemed to
have ceased by reason of the transfer of employment, without interruption of
service, between or among the Company and any of its Affiliates.

(ii) If the Optionee ceases to be employed by at least one of the employers in
the group of employers consisting of the Company and its Affiliates, by reason
of his death, Disability or Retirement, all rights to exercise such Option and
any SARs that relate to such Option shall, subject to the provisions of
subsection (b) of this Section 9, terminate five years thereafter.

(b) In no event may an Option or any SARs that relate to such Option be
exercised after the expiration of the term thereof.

SECTION 10. TRANSFERABILITY OF OPTIONS AND SARS

No Option or any SARs that relate to such Option shall be transferable, other
than by will or the laws of descent and distribution, or the rules thereunder,
and may be exercised during the life of the Optionee only by the Optionee,
except as otherwise provided herein below. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of any Nonqualified
Options and any related SARs to be granted to an Optionee to be on terms which
permit transfer by such Optionee (i) by gift to the Immediate Family Members of
such Optionee, partnerships whose only partners are such Optionee or the
Immediate Family Members of such Optionee, limited liability companies whose
only shareholders or members are such Optionee or the Immediate Family Members
of such Optionee, and trusts established solely for the benefit of such Optionee
or the Immediate Family Members of such Optionee, or (ii) to any other persons
or entities in the discretion of the Committee; provided, that (x) the Agreement
pursuant to which such Nonqualified Options are granted must be approved by the
Committee, and must expressly provide for transferability in a manner consistent
with this Section 10, and (y) subsequent transfers of transferred Options (and
any related SARs) shall be prohibited except those in accordance with this
Section 10 (by will or the laws of descent and distribution). Following
transfer, any such Options (and any related SARs) shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer; provided, that for purposes of the Plan, the term “Optionee” shall be
deemed to refer to the transferee. The events of any termination of association
set forth in Section 9 hereof shall continue to be applied with respect to the
original Optionee, following which the transferred Options (and any related
SARs) shall be exercisable by the transferee only to the extent, and for the
periods, specified in Section 9.

7

 

7



--------------------------------------------------------------------------------



 



SECTION 11. EXERCISE OF OPTIONS AND SARS

(a) During the lifetime of an Optionee, only such Optionee may exercise an
Option or any SARs that relate to such Option granted to him. In the event of
his death, any then exercisable portion of his Option and any SARs that relate
to such Option may, within five years thereafter, or earlier date of termination
of the Option, be exercised in whole or in part by the duly authorized
representative of the deceased Optionee’s estate.

(b) At any time, and from time to time, during the period when any Option and
any SARs that relate to such Option, or a portion thereof, are exercisable, such
Option or SARs, or portion thereof, may be exercised in whole or in part;
provided, however, that the Committee may require any Option or SAR that is
partially exercised to be so exercised with respect to at least a stated minimum
number of Shares.

(c) Each exercise of an Option, or a portion thereof, shall be evidenced by a
notice in writing to the Company accompanied by payment in full of the option
price of the Shares then being purchased. Payment in full shall mean payment of
the full amount due, either in cash, by certified check or cashier’s check, or,
with the consent of the Committee, with Shares owned by the Optionee, including
an actual or deemed multiple series of exchanges of such Shares.

Notwithstanding anything contained herein to the contrary, at the request of an
Optionee and to the extent permitted by applicable law, the Committee may, in
its sole and absolute discretion, selectively approve arrangements with a
brokerage firm or firms under which any such brokerage firm shall, on behalf of
the Optionee, make payment in full to the Company of the option price of the
Shares then being purchased, and the Company, pursuant to an irrevocable notice
in writing from the Optionee, shall make prompt delivery of one or more
certificates for the appropriate number of Shares to such brokerage firm.
Payment in full for purposes of the immediately preceding sentence shall mean
payment of the full amount due, either in cash or by certified check or
cashier’s check.

(d) Each exercise of SARs, or a portion thereof, shall be evidenced by a notice
in writing to the Company.

(e) No Shares shall be issued upon exercise of an Option until full payment
therefor has been made, and an Optionee shall have none of the rights of a
member of the Company until Shares are issued to him.

(f) Nothing herein or in any Agreement shall require the Company to issue any
Shares upon exercise of an Option or SAR if such issuance would, in the opinion
of counsel for the Company, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, or any other applicable statute or
regulation, as then in effect. Upon the exercise of an Option or SAR (as a
result of which the Optionee receives Shares), or portion thereof, the Optionee
shall give to the Company satisfactory evidence that he is acquiring such Shares
for the purposes of investment only and not with a view to their distribution;
provided, however, if or to the extent that the Shares delivered to the Optionee
shall be included in a registration statement filed by the Company under the
Securities Act, such investment representation shall be abrogated.

8

 

8



--------------------------------------------------------------------------------



 



SECTION 12. DELIVERY OF SHARE CERTIFICATES

As promptly as may be practicable after an Option or SAR (as a result of the
exercise of which the Optionee receives Shares), or a portion thereof, has been
exercised as hereinabove provided, the Company shall make delivery of one or
more certificates for the appropriate number of Shares. In the event that an
Optionee exercises both (i) an Incentive Option or SARs that relate to such
Option (as a result of which the Optionee receives Shares), or a portion
thereof, and (ii) a Nonqualified Option or SARs that relate to such Option (as a
result of which the Optionee receives Shares), or a portion thereof, separate
share certificates shall be issued, one for the Shares subject to the Incentive
Option and one for the Shares subject to the Nonqualified Option.

SECTION 13. CHANGES IN COMPANY’S SHARES AND CERTAIN CORPORATE TRANSACTIONS

If at any time while the Plan is in effect there shall be any increase or
decrease in the number of issued and outstanding Shares of the Company effected
without receipt of consideration therefor by the Company, through the
declaration of a dividend in Shares or through any recapitalization,
amalgamation or merger or otherwise in which the Company is the surviving
corporation, resulting in a split-up, combination or exchange of Shares of the
Company, then and in each such event:

(a) An appropriate adjustment shall be made in the maximum number of Shares then
subject to being optioned or awarded as Restricted Stock under the Plan, to the
end that the same proportion of the Company’s issued and outstanding Shares
shall continue to be subject to being so optioned and awarded;

(b) Appropriate adjustment shall be made in the number of Shares and the option
price per Share thereof then subject to purchase pursuant to each Option
previously granted and then outstanding, to the end that the same proportion of
the Company’s issued and outstanding Shares in each such instance shall remain
subject to purchase at the same aggregate option price; and

(c) In the case of Incentive Options, any such adjustments shall in all respects
satisfy the requirements of Section 424(a) of the Code and the Treasury
regulations and revenue rulings promulgated thereunder.

Except as is otherwise expressly provided herein, the issue by the Company of
shares of its capital securities of any class, or securities convertible into
shares of capital securities of any class, either in connection with a direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or option price of Shares then subject to
outstanding Options granted under the Plan. Furthermore, the presence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, amalgamations, reorganizations or other changes
in the Company’s capital structure or its business; (ii) any merger,
amalgamation or consolidation of the Company; (iii) any issue by the Company of
debt securities or preferred shares that would rank above the Shares subject to
outstanding Options granted under the Plan; (iv) the dissolution or liquidation
of the Company; (v) any sale, transfer or assignment of all or any part of the
assets or business of the Company; or (vi) any other corporate act or
proceeding, whether of a similar character or otherwise.

9

 

9



--------------------------------------------------------------------------------



 



SECTION 14. EFFECTIVE DATE

The Plan was originally adopted by the Board of Directors of Noble Drilling
Corporation, a Delaware corporation (“Noble-Delaware”), on January 31, 1991 and
approved by the stockholders of Noble-Delaware on April 25, 1991. The Plan was
amended and restated on January 30, 1997 and approved by the stockholders of
Noble-Delaware on April 24, 1997. The Plan was amended by the Board of Directors
of Noble-Delaware on July 24, 1997. The Plan was amended by the Board of
Directors of Noble-Delaware on February 4, 1999 and approved by the stockholders
of Noble-Delaware on April 22, 1999. The Plan was amended by the Board of
Directors of Noble-Delaware on October 28, 1999. The Plan was amended by the
Board of Directors of Noble-Delaware on January 31, 2002 and approved by the
stockholders of Noble-Delaware on April 25, 2002.

On April 30, 2002, the Company became the successor to Noble-Delaware as part of
the internal corporate restructuring of Noble-Delaware and its subsidiaries.
This restructuring was approved by the stockholders of Noble-Delaware on
April 25, 2002. The restructuring was accomplished through the merger of an
indirect, wholly owned subsidiary of Noble-Delaware with and into Noble-Delaware
(the “Merger”). Noble-Delaware survived the Merger as an indirect, wholly owned
subsidiary of the Company. In addition, as a result of the Merger, all of the
outstanding shares of Common Stock (and the related preferred stock purchase
rights) of Noble-Delaware were exchanged for Ordinary Shares (and related
preferred share purchase rights) of the Company. As part of the Merger, the
Company assumed the rights and obligations of Noble-Delaware under the Plan.
Consequently, beginning after April 30, 2002, the Plan is sponsored by the
Company and Ordinary Shares are issuable under the Plan, rather than shares of
Common Stock of Noble-Delaware. The Plan was amended as of May 1, 2002 to
reflect the assumption of the Plan by the Company.

SECTION 15. AMENDMENT, SUSPENSION OR TERMINATION

The Board may at any time amend, suspend or terminate the Plan; provided,
however, that after the members of the Company have approved and ratified the
Plan in accordance with Section 14 of the Plan, the Board may not, without
approval of the members of the Company, amend the Plan so as to (a) increase the
maximum number of Shares subject thereto, as specified in Sections 4(a) and 13
of the Plan, (b) reduce the option price for Shares covered by Options granted
hereunder below the price specified in Section 8 of the Plan or (c) permit the
“repricing” of Options and any SARs that relate to such new Options in
contravention of Section 18 of the Plan; and provided further, that the Board
may not modify, impair or cancel any outstanding Option or SAR that relates to
such Option, or the restrictions, terms or conditions applicable to Shares of
Restricted Stock, without the consent of the holder thereof.

10

 

10



--------------------------------------------------------------------------------



 



Notwithstanding any provision in the Plan to the contrary, the Plan shall not be
amended or terminated in such manner that would cause the Plan or any amounts or
benefits payable hereunder to fail to comply with the requirements of
Section 409A of the Code, to the extent applicable, and any such amendment or
termination that may reasonably be expected to result in such non-compliance
shall be of no force or effect.

SECTION 16. REQUIREMENTS OF LAW

Notwithstanding anything contained herein or in any Agreement to the contrary,
the Company shall not be required to sell or issue Shares under any Option or
SAR if the issuance thereof would constitute a violation by the Optionee or the
Company of any provision of any law or regulation of any governmental authority
or any national securities exchange; and as a condition of any sale or issuance
of Shares upon exercise of an Option or SAR, the Company may require such
agreements or undertakings, if any, as the Company may deem necessary or
advisable to assure compliance with any such law or regulation.

SECTION 17. INCENTIVE OPTIONS

The Committee may, in its sole and absolute discretion, designate any Option
granted under the Plan as an Incentive Option intended to qualify under Section
422(b) of the Code. Any provision of the Plan to the contrary notwithstanding,
(a) no Incentive Option shall be granted to any person who, at the time such
Incentive Option is granted, owns shares possessing more than 10 percent of the
total combined voting power of all classes of shares of the Company or any
Affiliate unless the option price under such Incentive Option is at least
110 percent of the Fair Market Value of the Shares subject to the Incentive
Option at the date of its grant and such Incentive Option is not exercisable
after the expiration of five years from the date of its grant; and (b) the
aggregate Fair Market Value of the Shares subject to an Incentive Option and the
aggregate Fair Market Value of the shares of the Company or any Affiliate (or a
predecessor corporation of the Company or an Affiliate) subject to any other
incentive stock option (within the meaning of Section 422(b) of the Code) of the
Company and its Affiliates (or a predecessor corporation of any such
corporation), that may become first exercisable in any calendar year, shall not
(with respect to any Optionee) exceed $100,000, determined as of the date the
Incentive Option is granted.

SECTION 18. MODIFICATION OF OPTIONS AND SARS

Subject to the terms and conditions of and within the limitations of the Plan,
the Committee may modify, extend or renew outstanding Options and any SARs that
relate to such Options granted under the Plan. The Committee shall not have
authority to accept the surrender or cancellation of any Options and any SARs
that relate to such Options outstanding hereunder (to the extent not theretofore
exercised) and grant new Options and any SARs that relate to such new Options
hereunder in substitution therefor (to the extent not theretofore exercised) at
any Option Price that is less than the Option Price of the Options surrendered
or cancelled. Notwithstanding the foregoing provisions of this Section 18, no
modification of an outstanding Option and any SARs that relate to such Option
granted hereunder shall, without the consent of the Optionee, alter or impair
any rights or obligations under any Option and any SARs that relate to such
Option theretofore granted hereunder to such Optionee, except as may be
necessary, with respect to Incentive Options, to satisfy the requirements of
Section 422(b) of the Code.

11

 

11



--------------------------------------------------------------------------------



 



No modification, extension or renewal authorized by this Section 18 shall be
made by the Committee in such manner that would cause or result in the Plan or
any amounts or benefits payable hereunder to fail to comply with the
requirements of Section 409A of the Code, to the extent applicable, and any such
modification, extension or renewal that may reasonably be expected to result in
such non-compliance shall be of no force or effect.

SECTION 19. AGREEMENT PROVISIONS

(a) Each Agreement shall contain such provisions (including, without limitation,
restrictions or the removal of restrictions upon the exercise of the Option and
any SARs that relate to such Option and the transfer of shares thereby acquired)
as the Committee shall deem advisable. Each Agreement relating to an Option
shall identify the Option evidenced thereby as an Incentive Option or
Nonqualified Option, as the case may be. Incentive Options and Nonqualified
Options may not both be covered by a single Agreement. Each such Agreement
relating to Incentive Options shall contain such limitations and restrictions
upon the exercise of the Incentive Option as shall be necessary for the
Incentive Option to which such Agreement relates to constitute an incentive
stock option, as defined in Section 422(b) of the Code.

(b) Each Agreement shall recite that it is subject to the Plan and that the Plan
shall govern where there is any inconsistency between the Plan and the
Agreement.

(c) Each Agreement shall contain a covenant by the Optionee, in such form as the
Committee may require in its discretion, that he consents to and will take
whatever affirmative actions are required, in the opinion of the Committee, to
enable the Company or appropriate Affiliate to satisfy its Federal income tax
and FICA and any applicable state and local withholding obligations. An
Agreement may contain such provisions as the Committee deems appropriate to
enable the Company or its Affiliates to satisfy such withholding obligations,
including provisions permitting the Company, upon the exercise of an Option or
SAR (as a result of which the Optionee receives Shares), to withhold Shares
otherwise issuable to the Optionee exercising the Option or SAR, or to accept
delivery of Shares owned by the Optionee, to satisfy the applicable withholding
obligations.

(d) Each Agreement relating to an Incentive Option shall contain a covenant by
the Optionee immediately to notify the Company in writing of any disqualifying
disposition (within the meaning of Section 421(b) of the Code) of Shares
received upon the exercise of an Incentive Option.

12

 

12



--------------------------------------------------------------------------------



 



SECTION 20. RESTRICTED STOCK

(a) Subject to the provisions of Section 14 of the Plan, the Committee may from
time to time, in its sole and absolute discretion, award Shares of Restricted
Stock to such persons as it shall select from among those persons who are
eligible under Section 5 of the Plan to receive awards of Restricted Stock. Any
award of Restricted Stock shall be made from Shares subject hereto as provided
in Section 4 of the Plan.

(b) A Share of Restricted Stock shall be subject to such restrictions, terms and
conditions, including forfeitures, if any, as may be determined by the
Committee, which may include, without limitation, the rendition of services to
the Company or its Affiliates for a specified time or the achievement of
specific goals, and to the further restriction that no such Share may be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of until the terms and conditions set by the Committee at the time of
the award of the Restricted Stock have been satisfied; provided, however, that
the minimum restriction period shall be three years from the date of award (one
year in the case of Shares of Restricted Stock awarded with performance-based
conditions); and provided further, that up to 50 percent of the Shares of
Restricted Stock awarded under an Agreement that have not previously vested may
be made subject to vesting annually commencing with the first anniversary of the
award. Each recipient of an award of Restricted Stock shall enter into an
Agreement with the Company, in such form as the Committee shall prescribe,
setting forth the restrictions, terms and conditions of such award, whereupon
such recipient shall become a participant in the Plan.

If a person is awarded Shares of Restricted Stock, whether or not escrowed as
provided below, the person shall be the record owner of such Shares and shall
have all the rights of a member of the Company with respect to such Shares
(unless the escrow agreement, if any, specifically provides otherwise),
including the right to vote and the right to receive dividends or other
distributions made or paid with respect to such Shares. Any certificate or
certificates representing Shares of Restricted Stock shall bear a legend similar
to the following:

The shares represented by this certificate have been issued pursuant to the
terms of the Noble Corporation 1991 Stock Option and Restricted Stock Plan and
may not be sold, assigned, transferred, discounted, exchanged, pledged or
otherwise encumbered or disposed of in any manner except as set forth in the
terms of the agreement embodying the award of such shares dated      , 20     .

In order to enforce the restrictions, terms and conditions that may be
applicable to a person’s Shares of Restricted Stock, the Committee may require
the person, upon the receipt of a certificate or certificates representing such
Shares, or at any time thereafter, to deposit such certificate or certificates,
together with stock powers and other instruments of transfer, appropriately
endorsed in blank, with the Company or an escrow agent designated by the Company
under an escrow agreement in such form as by the Committee shall prescribe.

After the satisfaction of the restrictions, terms and conditions set by the
Committee at the time of an award of Restricted Stock to a person, a new
certificate, without the legend set forth above, for the number of Shares that
are no longer subject to such restrictions, terms and conditions shall be
delivered to the person.

13

 

13



--------------------------------------------------------------------------------



 



If a person to whom Restricted Stock has been awarded dies after satisfaction of
the restrictions, terms and conditions for the payment of all or a portion of
the award but prior to the actual payment of all or such portion thereof, such
payment shall be made to the person’s beneficiary or beneficiaries at the time
and in the same manner that such payment would have been made to the person.

The Committee shall have the authority (and the Agreement evidencing an award of
Restricted Stock may so provide) to cancel all or any portion of any outstanding
restrictions prior to the expiration of such restrictions with respect to any or
all of the Shares of Restricted Stock awarded to a person hereunder on such
terms and conditions as the Committee may deem appropriate.

(c) Without limiting the provisions of the first paragraph of subsection (b) of
this Section 20, if a person to whom Restricted Stock has been awarded ceases to
be employed by at least one of the employers in the group of employers
consisting of the Company and its Affiliates, for any reason, prior to the
satisfaction of any terms and conditions of an award, any Restricted Stock
remaining subject to restrictions shall thereupon be forfeited by the person and
transferred to, and reacquired by, the Company or an Affiliate at no cost to the
Company or the Affiliate; provided, however, if the cessation is due to the
person’s death, Retirement or Disability, the Committee may, in its sole and
absolute discretion, deem that the terms and conditions have been met for all or
part of such remaining portion. In the event of such forfeiture, the person, or
in the event of his death, his personal representative, shall forthwith deliver
to the Secretary of the Company the certificates for the Shares of Restricted
Stock remaining subject to such restrictions, accompanied by such instruments of
transfer, if any, as may reasonably be required by the Secretary of the Company.

(d) In case of any consolidation or merger of another corporation into the
Company in which the Company is the surviving corporation and in which there is
a reclassification or change (including a change to the right to receive cash or
other property) of the Shares (other than a change in par value, or from par
value to no par value, or as a result of a subdivision or combination, but
including any change in such shares into two or more classes or series of
shares), the Committee may provide that payment of Restricted Stock shall take
the form of the kind and amount of shares and other securities (including those
of any new direct or indirect parent of the Company), property, cash or any
combination thereof receivable upon such consolidation or merger.

SECTION 21. GENERAL

(a) The proceeds received by the Company from the sale of Shares pursuant to
Options shall be used for general corporate purposes.

(b) Nothing contained in the Plan or in any Agreement shall confer upon any
Optionee or recipient of Restricted Stock the right to continue in the employ of
the Company or any Affiliate, or interfere in any way with the rights of the
Company or any Affiliate to terminate his employment at any time, with or
without cause.

14

 

14



--------------------------------------------------------------------------------



 



(c) Neither the members of the Board nor any member of the Committee shall be
liable for any act, omission or determination taken or made in good faith with
respect to the Plan or any Option and any SARs that relate to such Option
granted hereunder or any Restricted Stock awarded hereunder; and the members of
the Board and the Committee shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expenses
(including counsel fees) arising therefrom to the full extent permitted by law
and under any directors’ and officers’ liability or similar insurance coverage
that may be in effect from time to time.

(d) Any payment of cash or any issuance or transfer of Shares to the Optionee,
or to his legal representative, heir, legatee or distributee, in accordance with
the provisions hereof, shall, to the extent thereof, be in full satisfaction of
all claims of such persons hereunder. The Committee may require any Optionee,
legal representative, heir, legatee or distributee, as a condition precedent to
such payment, to execute a release and receipt therefor in such form as it shall
determine.

(e) Neither the Committee, the Board nor the Company guarantees the Shares from
loss or depreciation.

(f) All expenses incident to the administration, termination or protection of
the Plan, including, but not limited to, legal and accounting fees, shall be
paid by the Company or its Affiliates.

(g) Records of the Company and its Affiliates regarding a person’s period of
employment, termination of employment and the reason therefor, leaves of
absence, re-employment and other matters shall be conclusive for all purposes
hereunder, unless determined by the Committee to be incorrect.

(h) Any action required of the Company shall be by resolution of its Board or by
a person authorized to act by resolution of the Board. Any action required of
the Committee shall be by resolution of the Committee or by a person authorized
to act by resolution of the Committee.

(i) If any provision of the Plan or any Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan or such Agreement, as the case may be, but such
provision shall be fully severable and the Plan or such Agreement, as the case
may be, shall be construed and enforced as if the illegal or invalid provision
had never been included herein or therein.

(j) Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail. Any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered, or, whether actually received or not, on
the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company, an Optionee or a recipient
of Restricted Stock may change, at any time and from time to time, by written
notice to the other, the address that it or he had theretofore specified for
receiving notices. Until changed in accordance herewith, the Company and each
Optionee and recipient of Restricted Stock shall specify as its and his address
for receiving notices the address set forth in the Agreement pertaining to the
Shares to which such notice relates.

15

 

15



--------------------------------------------------------------------------------



 



(k) Any person entitled to notice hereunder may waive such notice.

(l) The Plan shall be binding upon the Optionee or recipient of Restricted
Stock, his heirs, legatees, distributees and legal representatives, upon the
Company, its successors and assigns, and upon the Committee, and its successors.

(m) The titles and headings of Sections and paragraphs are included for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

(n) All questions arising with respect to the provisions of the Plan shall be
determined by application of the laws of the State of Texas except to the extent
Texas law is preempted by Federal law of the United States, or the laws of the
Cayman Islands.

(o) Words used in the masculine shall apply to the feminine where applicable,
and wherever the context of the Plan dictates, the plural shall be read as the
singular and the singular as the plural.

(p) The Plan is intended to comply with Section 409A of the Code, and ambiguous
provisions hereof, if any, shall be construed and interpreted in a manner that
is compliant with the application of Section 409A of the Code. Neither the
Company nor the Committee shall cause or permit any payment, benefit or
consideration to be substituted for a benefit that is payable under the Plan if
such action would result in the failure of any amount that is subject to
Section 409A of the Code to comply with the applicable requirements of
Section 409A of the Code. No adjustment authorized by Section 13 or any other
section of the Plan shall be made by the Company or the Committee in such manner
that would cause or result in the Plan or any amounts or benefits payable
hereunder to fail to comply with the requirements of Section 409A of the Code,
to the extent applicable, and any such adjustment that may reasonably be
expected to result in such non-compliance shall be of no force or effect.

16

 

16